           Case 1:21-cv-07407-RA Document 7 Filed 09/09/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 U.S. SECURITIES AND EXCHANGE
 COMMISSION,

                                       Plaintiff,        21-CV-7407 (RA)
                         v.

 KLAUS HOFMANN,

                                    Defendant.


             FINAL JUDGMENT AS TO DEFENDANT KLAUS HOFMANN

       The Securities and Exchange Commission having filed a Complaint and Defendant Klaus

Hofmann having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph VIII); waived findings of fact and conclusions

of law; and waived any right to appeal from this Final Judgment:

                                                    I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Sections 17(a)(2) and 17(a)(3) of the

Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77q(a)(2), (3)] in the offer or sale of any

security by the use of any means or instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly: (a) to obtain money or property by means

of any untrue statement of a material fact or any omission of a material fact necessary in order to

make the statements made, in light of the circumstances under which they were made, not
            Case 1:21-cv-07407-RA Document 7 Filed 09/09/21 Page 2 of 7



misleading; (b) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  II.

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Rule 13b2-1 of the Securities Exchange

Act of 1934 (“Exchange Act”) [17 CFR § 240.13b2-1] by directly or indirectly falsifying, or

causing the falsification of, any book, record, or account required by Exchange Act Section 13(b)

(2)(A).

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Exchange Act Rule 13b2-2 [17 CFR §

240.13b2-2] by, as an officer or director of an issuer of securities, directly or indirectly making

or causing to be made a materially false or misleading statement to an accountant in connection



                                                   2
            Case 1:21-cv-07407-RA Document 7 Filed 09/09/21 Page 3 of 7



with any required audit of an issuer’s financial statements or the preparation of a report required to

be filed with the Commission.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  IV.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Exchange Act Section 13(b)(5) [15 U.S.C. §

78m(b)(5)] by knowingly circumventing or knowingly failing to implement a system of internal

accounting controls or knowingly falsifying any book, record or account described in Exchange

Act Section 13(b)(2) [15 U.S.C. § 78m(b)(2)].

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  V.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for a civil penalty in the amount of $100,000 pursuant to Section 21(d)(3) of the

Exchange Act [15 U.S.C. § 78u(d)(3)] and Section 20(d) of the Securities Act [15 U.S.C. §




                                                   3
           Case 1:21-cv-07407-RA Document 7 Filed 09/09/21 Page 4 of 7



77t(d)]. Defendant shall satisfy this obligation by paying $100,000 to the Securities and

Exchange Commission within 30 days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Klaus Hofmann as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

        The Commission may enforce the Court’s judgment for penalties by the use of all

collection procedures authorized by law, including the Federal Debt Collection Procedures Act,

28 U.S.C. § 3001 et seq., and moving for civil contempt for the violation of any Court orders

issued in this action. Defendant shall pay post judgment interest on any amounts due after 30

days of the entry of this Final Judgment pursuant to 28 U.S.C. § 1961. The Commission shall




                                                  4
            Case 1:21-cv-07407-RA Document 7 Filed 09/09/21 Page 5 of 7



hold the funds, together with any interest and income earned thereon (collectively, the “Fund”),

pending further order of the Court.

        The Commission may propose a plan to distribute the Fund subject to the Court’s approval.

Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund provisions of

Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain jurisdiction over the

administration of any distribution of the Fund and the Fund may only be disbursed pursuant to an

Order of the Court.

        Regardless of whether any such Fair Fund distribution is made, amounts ordered to be paid

as civil penalties pursuant to this Judgment shall be treated as penalties paid to the government for

all purposes, including all tax purposes. To preserve the deterrent effect of the civil penalty,

Defendant shall not, after offset or reduction of any award of compensatory damages in any Related

Investor Action based on Defendant’s payment of disgorgement in this action, argue that he is

entitled to, nor shall he further benefit by, offset or reduction of such compensatory damages award

by the amount of any part of Defendant’s payment of a civil penalty in this action (“Penalty

Offset”). If the court in any Related Investor Action grants such a Penalty Offset, Defendant shall,

within 30 days after entry of a final order granting the Penalty Offset, notify the Commission’s

counsel in this action and pay the amount of the Penalty Offset to the United States Treasury or to a

Fair Fund, as the Commission directs. Such a payment shall not be deemed an additional civil

penalty and shall not be deemed to change the amount of the civil penalty imposed in this

Judgment. For purposes of this paragraph, a “Related Investor Action” means a private damages

action brought against Defendant by or on behalf of one or more investors based on substantially

the same facts as alleged in the Complaint in this action.




                                                    5
            Case 1:21-cv-07407-RA Document 7 Filed 09/09/21 Page 6 of 7



                                                   VI.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to the

Court’s inherent equitable authority and Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)

(5)], Defendant is prohibited, for five (5) years following the date of entry of this Final Judgment,

from acting as an officer or director of any issuer that has a class of securities registered pursuant to

Section 12 of the Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to

Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)].

                                                   VII.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that

Defendant shall comply with all of the undertakings and agreements set forth therein.

                                                  VIII.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement entered

in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                   IX.

    IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

     jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



                                                    6
         Case 1:21-cv-07407-RA Document 7 Filed 09/09/21 Page 7 of 7



Dated: September 9, 2021

                                   _________________________________
                                   Hon. Ronnie Abrams




                                      7
